Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection set forth in the office action mailed 2/28/22 is maintained below.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jukes (U.S. PG Pub. No. 2014/0287969, “Jukes ‘969”) in view of Harrison (U.S. PG Pub. No. 2006/0234879).
In paragraph 2 Jukes ‘969 discloses a marine diesel engine lubricating oil composition. In paragraph 35 Jukes ‘969 discloses that the composition can have an SAE viscosity grade of 30, 40, 50, or 60, as recited in claims 1, 5, 9, 12, and 16. It is noted that the claim is interpreted as excluding compositions which qualify as multigrade oils under the SAE J300 specification. In paragraph 31 Jukes ‘969 discloses that the compositions have a TBN of about 20 to about 100, within or overlapping the ranges recited in claims 1-2, 5-6, 9, 12-13, and 16. In paragraph 30 Jukes ‘969 discloses that the composition comprises a major amount of an oil of lubricating viscosity, as recited in component (a) of claims 1, 5, 9, 12, and 16. In paragraph 30 Jukes ‘969 further discloses that the composition comprises a phenate detergent, as recited in claims 4, 8, 11, 14, and 18. In paragraphs 73 and 90 Jukes ‘969 discloses that the composition can comprise additional types of detergents recited in claims 4, 8, 11, 14, and 18. In paragraph 77-78 and 85 Jukes ‘969 discloses that the composition can comprise one or more nitrogen-containing dispersants including Mannich condensation products. In paragraph 112 Jukes ‘969 discloses that each of the additives, such as the dispersant, are present in an amount of 0.01 to about 10% by weight, encompassing the ranges recited in claims 1, 3, 5, 7, 9-10, 12, 15-17, and 19. Jukes ‘969 also teaches in paragraph 112 that the additives are present in functionally effective amounts, indicating that one of ordinary skill in the art would be able to optimize the concentration in order to achieve the desired characteristics. The compositions of Jukes ‘969 do not require the inclusion of viscosity index improvers (paragraph 34), and even when the viscosity index improver is present it can be a compound other than an olefin copolymer. The differences between Jukes ‘969 and the currently presented claims are:
i) Jukes ‘969 does not disclose the specific Mannich dispersant recited in claims 1, 5, 9, 12, and 16.
ii) Some of the ranges of Jukes ‘969 overlap or encompass the claimed ranges rather than falling within them. 
iii) Jukes ‘969 and Harrison do not specifically disclose a composition comprising both the Mannich dispersant and the bis-succinimide of claim 20. 
With respect to i), in paragraphs 26-31 Harrison discloses a lubricant composition comprising a Mannich condensation product of a polyisobutenyl-substituted hydroxyaromatic compound, an aldehyde, an amino acid or ester derivative thereof, and an alkali metal base, where the polyisobutenyl group is derived from polyisobutylene having methylvinylidene content and molecular weight encompassing the ranges recited in claims 1, 5, 9, 12, and 16. In paragraphs 44 and 52 Harrison discloses that the polyisobutenyl group is preferably derived from polyisobutylene having methylvinylidene content and molecular weight within the claimed ranges. The Mannich condensation products of Harrison therefore meet the limitations of component (b) of claims 1, 5, 9, 12, and 16, and their inclusion as the Mannich dispersant of Jukes ‘969  forms a composition meeting the limitations of claims 1-19.
It would have been obvious to one of ordinary skill in the art to include the Mannich products of Harrison as the Mannich dispersants of Jukes ‘969, since Harrison discloses in paragraph 64 that they are useful as dispersants in lubricating oils, and discloses in paragraph 65 that they are also useful in inhibiting oxidation in lubricating oils.
With respect to ii), Jukes ‘969 discloses in paragraph 81 that polyisobutenyl bis-succinimides are suitable dispersants, where the polyisobutenyl groups contain about 40 to about 500 carbon atoms, implying a molecular weight range encompassing the range recited in claim 20. It would have been obvious to one of ordinary skill in the art to include both the Mannich dispersant of Jukes ‘969 and the bis-succinimide dispersant of Jukes ‘969 in the composition, meeting the limitations of claim 20, since case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
With respect to iii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 1-20 are rendered obvious by Jukes ‘969 in view of Harrison. 

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to one of ordinary skill in the art to include the Mannich product of Harrison as the Mannich dispersant of Jukes ‘969, since Jukes ‘969 allegedly requires a polyamine reactant rather than the amino acid or amino acid ester reactant of Harrison. However, Jukes ‘969 discloses more broadly in paragraph 85 that the Mannich dispersant can be prepared from an amine reactant, and one of ordinary skill in the art would recognize that the amino acid or amino acid ester reactant of Harrison would provide the necessary reactive amine functionality, particularly in light of Harrison’s teaching in paragraph 64 that the Mannich products of the reference are useful as dispersants in lubricating oils. Even if one held that the Mannich dispersants of Harrison were outside the scope of the Mannich dispersants of Jukes ‘969, the inclusion of the Mannich products as Harrison as the Mannich dispersants in the composition of Jukes ‘969 would amount to a simple substitution of one known element for another to obtain predictable results. Applicant’s argument is therefore not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771